Name: Commission Regulation (EEC) No 661/82 of 8 March 1982 concerning Annex IV to Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 3 . 82 Official Journal of the European Communities No L 82/ 1 I (Acts whosepublication is obligatory) COMMISSION REGULATION (EEC) No 661/82 of 8 March 1982 concerning Annex IV to Regulation (EEC) No 3059/78 on common rales for imports of certain textile products originating in third countries quantitative limits established pursuant to Article 1 1 of that Regulation ; Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Tex ­ tile Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries 0), as last amended by Regulation (EEC) No 3553/80 (2 ), and in particular Articles 15 and 18 thereof, Whereas, in Annex IV to Regulation (EEC) No 3059/78 , it is stated that the allocations as between Member States of quantitative limits for 1982 have been published for the purposes of infor ­ mation and that the final version shall be the subject of a Community Regulation at the beginning of 1982 ; Whereas it is appropriate to provide for 1982 the same allocations as those published in Annex IV to Regulation (EEC) No 3059/78, and to include the The allocation for 1982 of the Community quantita ­ tive limits referred to in Annex IV to Regulation (EEC) No 3059/78 shall be as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1982 . For the Commission Antonio GIOLITTI Member of the Commission ( ») OJ No L 365, 27 . 12. 1978, p . 1 . (2) OJ No L 381,31 . 12 . 1980, p . 1 . No L 82/2 Official Journal of the European Communities 29 . 3 . 82 ANNEX QUANTITATIVE LIMITS VALID FOR 1982 GROUP I Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 DÃ ¨cember 1982 1 55.05 55.05-13 ; Cotton yarn , not put up for retail Argentina D Tonnes 1 124 19 ; 21 ; 25 ; sale F 489 27 ; 29 ; 33 ; I 431 35 ; 37 ; 41 ; BNL 571 45 ; 46 ; 48 ; UK 153 52 ; 58 ; 61 ; IRL 61 65 ; 67 ; 69 ; DK 71 72 ; 78 ; 92 ; GR 21 98 EEC 2 921 Brazil D Tonnes 11 812 F 3 274 I 3 419 BNL 6 364 UK 660 IRL 1 431 DK 482 GR 202 EEC 27 644 Bulgaria D Tonnes 10 F 37 I 40 BNL 8 UK 15 IRL 8 DK 4 GR 11 EEC 133 Colombia D Tonnes 3 529 F 668 I 961 BNL 945 UK 646 IRL 322 DK 283 GR 11 - EEC 7 365 South Korea D Tonnes 307 F 48 I 17 BNL 63 UK 3 IRL 4 DK 2 GR 355 EEC 799 29 . 3 . 82 Official Journal of the European Communities No L 82/3 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 1 Czecho ­ D Tonnes 59 (cont'd) slovakia F 10 I 172 BNL 26 UK 16 IRL 5 DK 10 GR 20 EEC 318 Hong Kong D Tonnes 16 F 7 I 29 BNL 11-5 UK 638 IRL 20 DK 3-5 GR 11 EEC 736 Hungary I Tonnes 251 BNL 236 India D Tonnes 807 F 573 I 693 BNL 742 UK 5 955 IRL 353 DK 58 GR 21 EEC 9 202 Mexico D Tonnes 991 F 748 I 1 169 BNL 2088 UK 92 IRL 71 DK 95 EEC 5 254 Pakistan D Tonnes 1 485 F 1 212 I 1 977 BNL 1 209 UK 630 IRL 402 DK 226 GR 56 EEC 7 197 Peru C1 ) D Tonnes 104 F 6 I 416 BNL 1 UK 1 IRL 2 DK 11 GR 3 EEC 544 (') See Appendix. No L 82/4 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 Romania Tonnes (cont 'd) D F 1 BNL UK IRL DK GR EEC 1 001 393 19 28 22 31 16 12 1 522 2 767 201 4 304 119 135 49 32 170 7 777 Yugoslavia TonnesD F I BNL UK IRL DK GR EEC 55.092 )ther woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fa ­ brics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-03 ; 04 ; 05 ; 06 07 ; 08 ; 09 10 ; 12 ; 13 14 ; 15 ; 16 17 ; 19 ; 21 29 ; 32 ; 34 35 ; 37 ; 38 39 ; 41 ; 49 51 ; 52 ; 53 54 ; 55 ; 56 57 ; 59 ; 61 63 ; 64 ; 65 66 ; 67 ; 68 69 ; 70 ; 71 72 ; 73 ; 74 75 ; 76 ; 77 78 ; 79 ; 80 81 ; 82 ; 83 84 ; 86 ; 90 91 ; 92 ; 93 98 ; 99 Brazil Bulgaria Colombia 0) South Korea Tonnes Tonnes Tonnes Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 6 198 1 855 3 647 1 895 2 333 609 295 61 16 893 306 141 243 54 0) 61 9 150 201 1 165 1 394 469 2 059 324 1 138 205 78 12 5 679 1 096 488 563 1 075 1 190 21 974 31 5 438 (') See Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/5 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 2 Czecho ­ D Tonnes 2 471 (cont'd) slovakia F 837 I 315 BNL 243 UK 275 IRL 475 DK 627 GR 285 EEC 5 528 Egypt D Tonnes 874 F 876 I 1 719 BNL 826 UK 1 615 IRL 22 DK 190 GR 51 EEC 6 173 Hong Kong D Tonnes 731 F 588 I 719 BNL 404 UK 10 157 IRL 450 DK 81 GR 41 EEC 13 171 Hungary D Tonnes 643 F 339 I 84 BNL 70 UK 427 IRL 38 DK 350 GR 251 EEC 2 202 India D Tonnes 4 259 F 4 680 I 2310 BNL 1 545 UK 26 802 IRL 376 DK 429 GR 81 EEC 40 482 Malaysia D Tonnes 1 576 F 168 I 504 BNL 486 UK 751 IRL 10 DK 177 GR 12 EEC 3 684 No L 82/6 Official Journal of the European Communities 29. 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 2 Mexico D Tonnes 2 406 (cont'd) F 523 I 1 172 BNL 1 301 UK 507 IRL 69 DK 303 EEC 6 281 Pakistan D Tonnes 2 670 F 1 622 I 2 566 BNL 1 536 UK 10518 IRL 780 DK 508 GR 31 EEC 20 231 Peru C1) D Tonnes 36 F 9 I 136 BNL 65 UK 26 IRL 16 DK 2 GR 3 EEC 293 Poland D Tonnes 689 F 403 I 201 BNL 191 UK 101 IRL 100 DK 135 GR 243 EEC 2 063 Romania D Tonnes 1 619 F 1 036 I 320 BNL 767 UK 108 IRL 56 DK 218 GR 56 EEC 4 180 Singapore D Tonnes 557 F 257 I 557 BNL 345 UK 745 IRL 22 DK 13 GR 12 EEC 2 508 (*) See Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/7 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 2 (cont'd) Thailand ( J) Yugoslavia D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 4 898 791 4 668 1 359 1 562 . 132 1 387 15 14812 1 901 849 4 776 512 1 066 12 133 108 9 357 2 a) 55.09-06 ; 07 ; 08 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 80 ; 81 ; 82 ; 83 ; 84 ; 86 ; 90 ; 91 ; 92 ; 93 ; 98 ; 99 a) Of which other than un ­ bleached or bleached Brazil Bulgaria Colombia (*) South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC BNL D F I BNL UK IRL DK GR EEC D F BNL UK Tonnes Tonnes Tonnes Tonnes Tonnes 686 263 526 568 423 507 88 11 3 072 103 46 72 13 O 13 9 34 93 383 162 134 59 69 131 143 3 121 6 666 1 809 251 116 191 (') See Appendix. No L 82/8 Official Journal of the European Communities 29 . 3 . 82 Category NIMEXE code ( 1982 ) Mem ­ ber States UnitsCCT heading No Description Third countries Quantitative limits from 1 January to 31 December 1982 2 a) (cont 'd) Egypt Hong Kong Hungary Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 175 175 344 165 323 4 38 11 I 235 630 508 622 349 8 765 389 70 36 1 369 433 229 33 36 389 29 282 230 1 661 793 620 416 679 2 657 116 319 34 5 634 415 27 77 43 120 10 88 3 783 133 119 101 68 549 421 124 11 1 526 India Malaysia Pakistan 29 . 3 . 82 Official Journal of the European Communities No L 82/9 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 2 a) Poland D Tonnes 439 (cont'd) F 222 I 24 BNL 19 UK 43 IRL 81 DK 82 GR 152 EEC 1 062 Romania D Tonnes 1 227 F 512 I 206 BNL 153 UK 72 IRL 51 DK 206 GR 45 EEC 2 472 Singapore D Tonnes 338 F 71 I 122 BNL 216 UK 430 IRL 22 DK 9 GR 6 EEC 1 214 Thailand 0) D Tonnes 1 342 F 120 I 704 BNL 453 UK 662 IRL 57 DK 675 GR 5 EEC 4018 Yugoslavia D Tonnes 578 F 182 I 745 BNL 130 UK 137 IRL 5 DK 73 GR 21 EEC 1 871 3 56.07 A 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 10 ; 12 ; 15 ; 19 ; 20 ; 22 ; 25 ; 29 ; 30 ; 31 ; 35 ; 38 ; 39 ; 40 ; 41 ; 43 ; 45 ; 46 ; 47 ; 49 Woven fabrics of man-made fibres (discontinuous or waste): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Brazil Bulgaria UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 409 32 121 43 O 3 3 10 4 216 (') See Appendix . No L 82/ 10 Official Journal of the European Communities 29. 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 3 (cont'd) Colombia D F I BNL UK IRL DK GR Tonnes ' O EEC , South Korea D F I BNL UK IRL DK GR EEC Tonnes 468 652 1 644 782 379 32 56 201 4214 Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 1 109 131 32 103 25 16 63 41 1 520 Hong Kong D F I BNL UK IRL DK GR Tonnes 1 705 1 325 412 645 6 579 134 167 17 I EEC 10 984 Hungary D F I BNL UK IRL DK GR EEC Tonnes 78 163 20 40 168 4 15 51 539 Malaysia D F I BNL UK IRL DK GR EEC Tonnes 1 098 417 1 284 325 860 159 119 4 4 266 (') See Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/ 11 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 3 Poland D Tonnes 140 (cont'd) F 125 I 41 BNL 47 UK 313 IRL 80 DK 11 GR 118 EEC 875 Romania D Tonnes 312 F 527 I 30 BNL 35 ' UK 52 IRL 7 DK 15 GR 8 EEC 985 Singapore D Tonnes 46 F 48 I 23 BNL 18 UK 266 IRL 28 DK 29 GR 4 EEC 462 Thailand D Tonnes F I BNL UK ' OIRL DK GR EEC Yugoslavia D Tonnes 62 F 58 I 425 BNL 29 UK 55 IRL 5 DK 173 GR 6 EEC 813 3 a) 56.07-01 ; a) Of which other than un ­ Bulgaria D Tonnes 15 05 ; 07 ; 08 ; bleached or bleached F 55 12 ; 15 ; 19 ; I 28 22 ; 25 ; 29 ; BNL O 131 ; 35 ; 38 ; UK 40 ; 41 ; 43 ; IRL 3 46 ; 47 ; 49 DK 4 GR 3 EEC 109 C 1 ) See Appendix. No L 82/ 12 Official Journal of the European Communities 29. 3 . 82 CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 Category Colombia3 a) (cont 'd) South Korea Czecho ­ slovakia Hong Kong Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes (') 45 66 207 94 48 3 3 122 588 87 56 23 1 192 928 287 422 4 307 93 118 13 7 360 27 27 886 69 128 31 171 147 80 2 1 514 119 111 27 24 251 63 11 74 680 BNL D F I BNL UK IRL DK GR EEC F BNL UK D F 1 BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Hungary Malaysia Poland C 1 ) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/ 13 Mem ­ Category CCT heading No NIMEXE code ( 1982) Description Third countries ber States Units Quantitative limits from 1 January to 31 December 1982 Tonnes3 a) (cont 'd) Singapore D F I BNL UK IRL DK GR EEC 7 6 12 2 30 28 29 2 116 Thailand TonnesD F I BNL UK IRL DK GR EEC 0) 4 Brazil 1 000 pieces 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 D F I BNL UK IRL DK GR EEC 6 781 319 598 1 254 2218 52 477 13 11 712 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) Under garments , knitted or cro ­ cheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs, undervests and the like, knitted or crocheted, not elas ­ tic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of re ­ generated textile fibres, other than babies' garments Bulgaria 1 000 piecesD F I BNL UK IRL DK GR EEC 422 71 68 23 42 3 8 10 647 South Korea P ) 1 000 pieces 2 338 4 769 889 1 171 2 063 130 380 11 D F I BNL UK IRL DK GR EEC 11 751 Czecho ­ slovakia 1 000 piecesD F I BNL UK IRL DK GR EEC 506 654 127 125 83 6 227 11 1 739 (') See Appendix. No L 82/ 14 Official Journal of the European Communities 29. 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 4 Egypt i1) UK 1 000 pieces 622 (cont'd) Hong Kong D 1 000 pieces 9 698 F 810 I 748 BNL 2 352 UK 11 962 IRL 159 DK 664 GR 95 EEC 26 488 Hungary D 1 000 pieces 706 F 1 087 I 193 BNL 411 UK 360 IRL 4 DK 162 GR 10 EEC 2 933 India D 1 000 pieces 2 121 F 1 403 I 832 BNL 807 UK 2 443 IRL 47 DK 269 GR 27 EEC 7 949 Macao D 1 000 pieces 2 954 F 3 891 I 214 BNL 962 UK 2 633 IRL 18 DK 109 GR 11 EEC 10 792 Malaysia D 1 000 pieces 1 145 F 1 032 I 221 BNL 1 388 UK 768 IRL 25 DK 148 GR 10 EEC 4 737 Pakistan D 1 000 pieces 1 488 F 1 710 I 328 BNL 1 062 UK 2 207 IRL 27 DK 578 GR 13 EEC 7 413 (') See Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/ 15 Category CCT heading No N1MEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 4 Philippines D 1 000 pieces 2 259 (cont'd) F 3 422 I 323 BNL 937 UK 1 894 IRL 28 DK 496 GR 10 EEC 9 369 Poland D 1 000 pieces 4 135 F 3 064 I 172 BNL 108 UK 1 491 IRL 9 DK 254 GR 10 EEC 9 243 Romania i 1 ) D 1 000 pieces 7 990 F 1 239 I 853 BNL 937 UK 2 822 IRL 22 DK 402 GR 10 EEC 14 275 Singapore D 1 000 pieces 5 078 F 2614 I 219 BNL 1 437 UK 1 677 IRL 98 DK 494 GR 10 EEC 11 627 Sri Lanka D 1 000 pieces 340 F 167 I 158 BNL 369 UK 367 IRL 15 DK 48 GR 10 EEC 1 474 Thailand D 1 000 pieces 1 992 F 2 659 I 417 BNL 668 UK 2 665 IRL 29 DK 374 GR 10 EEC 8 814 (') See Appendix. No L 82/ 16 Official Journal of the European Communities 29. 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 4 Yugoslavia D 1 000 pieces 1 657 (cont'd) F 1 348 I 198 BNL 574 UK 527 IRL 17 DK 55 GR 20 EEC 4 396 5 60.05 A I lib) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats , twinsets , cardi ­ gans , bed-jackets and jum ­ pers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made tex ­ tile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 285 121 50 41 120 4 13 7 641 5 330 1 319 831 7 571 12 133 232 429 8 27 853 608 156 256 62 79 3 17 22 1 203 11 451 653 628 2 322 12 032 54 786 104 28 030 385 702 240 199 287 16 84 11 1 924 29 . 3 . 82 Official Journal of the European Communities No L 82/ 17 Category CCT heading No N1MEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 Macao5 (cont 'd) D F I BNL UK 1RL DK GR EEC Malaysia D F I BNL UK IRL DK GR , EEC Pakistan D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 4 223 2 158 301 757 2 136 18 457 7 10 057 453 588 98 273 579 6 50 7 2 054 934 84 171 97 168 10 56 11 1 531 84 41 306 38 137 6 21 7 640 1 567 510 225 292 2 347 36 354 8 5 339 299 507 122 98 570 9 83 7 1 695 Peru D F I BNL UK IRL DK GR EEC Philippines D F I BNL UK IRL DK GR EEC Poland D F I BNL UK IRL DK GR EEC No L 82/ 18 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 5 Romania D 1 000 pieces 4 994 (cont'd) F 1 208 I 1 573 BNL 466 UK 1 273 IRL 24 DK 137 GR 11 EEC 9 686 ' Singapore D 1 000 pieces 2 500 F 608 I 309 BNL 1 010 UK 1 926 IRL 49 DK 119 GR 1 7 EEC 6 528 Sri Lanka D 1 000 pieces 396 F 114 I 103 BNL 53 UK 177 IRL 8 DK 33 GR 7 EEC 891 ¢ Thailand D 1 000 pieces 1 986 F 348 I 292 BNL 723 UK 2 295 IRL 81 DK 443 GR 7 EEC 6 175 Yugoslavia D 1 000 pieces 590 F 282 I 60 BNL 147 UK 190 IRL 5 DK 26 GR 15 EEC 1 315 6 61.01 B V d) 1 2 3 e) 1 2 3 Men's and boys' outer garments : Brazil D F I BNL UK IRL DK GR EEC 1 000 pieces 875 92 375 173 267 9 81 16 1 888 29. 3 . 82 Official Journal of the European Communities No L 82/ 19 NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States UnitsCategory CCT heading No Quantitative limits from I January to 31 December 1982 61.02 Bulgaria6 (cont 'd) Women's , girls ' and infants ' outer garments :B 1 1 e) 6 aa) bb) cc) B. Other : D F I BNL UK IRL DK GR EEC 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' woven breeches, shorts and trousers (including slacks); women's , girls ' and infants ' woven trousers and slacks, of wool, of cotton or of man-made tex ­ tile fibres South Korea D F I BNL UK IRL DK GR EEC Czecho ­ slovakia D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 169 41 44 21 30 2 10 8 325 1 456 140 336 1 037 1 431 61 267 13 4 741 249 36 41 53 22 5 21 11 438 20 782 902 772 3 227 24 095 80 2 599 169 52 626 46 6 3 144 12 1 30 8 250 209 318 197 730 728 Hong Kong (*) D F I BNL UK IRL DK GR EEC Hungary D F I BNL UK IRL DK GR EEC India BNL I UK Indonesia BNL UK (') See Appendix. No L 82/20 Official Journal of the European Communities 29. 3 . 82 CCT heading No NIMEXE code ( 1982) Description UnitsCategory Third countries Mem ­ ber States Quantitative limits from 1 January to 31 December 1982 Macao6 (cont 'd) Malaysia Philippines 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces l 000 pieces 5 404 2 732 940 1 257 394 22 38 7 10 794 1 316 409 179 819 216 10 169 8 3 126 1 755 141 22 704 300 10 97 8 3 037 134 51 62 164 60 1 12 8 492 509 926 1 851 367 276 10 15 8 3 962 2 426 1 012 336 1 696 822 23 224 8 6 547 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Poland Romania Singapore 29 . 3 . 82 Official Journal of the European Communities No L 82/21 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 6 Sri Lanka D 1 000 pieces 906 (cont'd) F 111 I 223 BNL 219 UK 400 IRL 18 DK 68 GR . 8 EEC 1 953 Thailand D 1 000 pieces 514 F 85 I 62 - BNL 230 UK 150 IRL 3 DK 202 GR 8 EEC 1 254 Yugoslavia D 1 000 pieces 213 F 34 I 24 BNL 122 UK 212 IRL 2 DK 12 GR 10 EEC 629 7 60.05 A lib) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man ­ made textile fibres Brazil Bulgaria South Korea Czecho ­ slovakia UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 118 42 112 45 20 33 2 7 6 267 2 593 444 343 1 809 3 225 15 239 9 . 8 677 21 80 16 20 16 2 10 5 170 No L 82/22 Official Journal of the European Communities 29. 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­  ber States Units Quantitative limits from 1 January to 31 December 1982 7 Hong Kong D 1 000 pieces 18 757 (cont'd) F 551 I 641 BNL 2 687 UK 7 896 IRL 30 DK 656 GR 26 EEC 31 244 Hungary D 1 000 pieces 71 F 61 I 60 BNL 5 UK 44 IRL 1 DK 33 GR 10 EEC 285 India D 1 000 pieces 9212 F 2 750 I 1 524 BNL 3 595 UK 1 1 423 IRL 109 DK 524 GR 56 EEC 29 193 Indonesia UK 1 000 pieces 520 Macao D 1 000 pieces 794 F 1 708 I 205 BNL 340 UK 1 073 IRL 4 DK 163 GR 6 EEC 4 293 Malaysia D 1 000 pieces 236 F 1 110 I 85 BNL 34 UK 138 IRL 3 DK 39 GR 6 EEC 1 651 Pakistan D 1 000 pieces 411 F 257 I 773 BNL 413 UK 876 IRL 10 DK 99 GR 9 EEC 2 848 29 . 3 . 82 Official Journal of the European Communities No L 82/23 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 7 Philippines D 1 000 pieces 990 (cont'd) F 258 I 180 BNL 166 UK 508 IRL 10 DK 47 GR 6 EEC 2 165 Poland IRL 1 000 pieces 20 Romania D 1 000 pieces 116 F 377 I 15 BNL 5 UK 12 IRL  DK 18 GR 6 EEC 549 Singapore D 1 000 pieces 2 362 F 1 213 I 203 BNL 494 UK 1 493 IRL 38 DK 294 GR 7 EEC 6 104 Sri Lanka D 1 000 pieces 899 F 416 I 546 BNL 307 UK 655 IRL 14 ' DK 82 GR 9 EEC 2 928 Thailand D 1 000 pieces 915 F 150 I 273 BNL 244 UK 211 IRL 9 DK 162 GR 6 ' ' EEC 1 970 Yugoslavia D 1 000 pieces 190 ' F 28 I 28 BNL 52 UK 28 ' IRL 1 DK 8 GR 9 EEC 344 No L 82/24 Official Journal of the European Communities 29. 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber StÃ tes Units Quantitative limits from 1 January to 31 December 1982 8 61.03 Men's and boy's under garments, Bulgaria D 1 000 pieces 1 652 A including collars, shirt fronts and F 248 cuffs : I 124 Men's and boys' shirts , BNL 66 61.03-1 1 ; UK 84 15 ; 19 woven , of wool, of cotton or IRL 13 of man-made textile fibres DK 95 GR 9 EEC 2 291 South Korea D 1 000 pieces 18 179 F 392 I 1 082 BNL 6 738 UK 2 868 IRL 67 DK 159 GR 21 EEC 29 506 Czecho ­ D 1 000 pieces 354 slovakia F 100 I 104 BNL 11 UK 64 IRL 5 DK 15 GR 20 EEC 673 Hong Kong D 1 000 pieces 20 739 F 594 I 1 472 BNL 3 295 UK 21 955 IRL 60 DK 1 938 GR 36 EEC 50 089 Hungary D 1 000 pieces 162 F 101 I 60 BNL 29 UK 162 IRL 1 DK 10 GR 11 EEC 536 India D 1 000 pieces 8 998 F 931 I 3 431 BNL 2 827 UK 8 877 IRL 187 DK 549 GR 26 EEC 25 826 29 . 3 . 82 Official Journal of the European Communities No L 82/25 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 8 Indonesia F 1 000 pieces 494 (cont'd) I 523 UK 832 IRL 26 Macao D 1 000 pieces 631 F 2 423 I 753 BNL 244 UK 1 483 IRL 6 DK 839 GR 9 EEC 6 388 Malaysia D 1 000 pieces 1 204 F 1 723 I 94 BNL 183 UK 224 IRL 5 DK 469 GR 10 EEC 3 912 Pakistan D 1 000 pieces 571 F 51 I 419 BNL 344 UK 1 124 IRL 35 DK 42 GR 16 EEC 2 602 Philippines D 1 000 pieces 1 515 F 204 I 379 BNL 487 UK 298 IRL 38 DK 108 GR 9 EEC 3 038 , Poland D 1 000 pieces 615 F 52 I 18 BNL 69 UK 427 IRL 6 DK 13 GR 9 EEC 1 209 No L 82/26 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 8 Romania D 1 000 pieces 3 324 (cont'd) F 629 I 612 BNL 247 UK 715 IRL 13 DK 183 GR 9 EEC 5 732 Singapore D 1 000 pieces 1 282 F 1 145 I 219 BNL 257 UK 977 IRL 52 DK 449 GR 9 EEC 4 390 Sri Lanka D 1 000 pieces 1 286 F 224 I 414 BNL 607 UK 611 IRL 28 DK 56 GR 11 EEC 3 237 Thailand D 1 000 pieces 430 F 89 I 337 BNL 257 UK 138 IRL 12 DK 516 GR 9 EEC 1 788 Yugoslavia D 1 000 pieces 931 F 212 I 158 BNL 308 UK 484 IRL 9 DK 24 GR 20 EEC 2 146 29 . 3 . 82 Official Journal of the European Communities No L 82/27 GROUP II Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 9 55.08 62.02 B Ilia) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil Bulgaria South Korea Czechoslo ­ vakia Egypt Hong Kong Hungary D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 2 565 182 256 207 689 154 80 86 4219 45 327 169 69 79 174 2 31 9 860 282 127 12 66 49 10 50 11 607 337 196 48 54 46 974 3 31 5 1 357 76 18 7 5 46 1 42 6 201 No L 82/28 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries. Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 9 India D Tonnes 705 (cont'd) F 267 I 218 BNL 318 UK 2 652 IRL 42 DK 174 GR 3 EEC 4 379 Pakistan D Tonnes 272 F 179 I 102 BNL 155 UK 312 IRL 41 DK 39 GR 14 EEC 1 113 Poland D Tonnes 169 F 187 I 29 BNL 22 UK 184 IRL 2 DK 89 GR 6 i EEC 688 Yugoslavia D Tonnes 270 F 178 I 26 BNL 18 UK 65 IRL 1 DK 27 GR 3 EEC 588 10 60.02 A 60.02-40 Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized : Gloves, mittens and mitts , knitted or crocheted, not elas ­ tic or rubberized, impregnated or coated with artificial plas ­ tic materials South Korea Czecho ­ slovakia i 1) Hong Kong 0) D F I BNL UK IRL DK GR EEC F D F I BNL UK IRL DK GR EEC 1 000 pairs 1 000 pairs 1 000 pairs 905 721 193 336 167 7 73 10 2412 208 13 480 1 071 1 175 5 322 42 856 248 1 611 30 65 793 0) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/29 Quantitative NIMEXE Mem ­ limits from Category CCT heading No code Description Third countries ber Units 1 January to ( 1982) States 31 December 1982 10 Macao F 1 000 pairs 348 (cont'd) Thailand UK 1 000 pairs 562 11 60.02 Gloves, mittens and mitts , knitted South Korea D 1 000 pairs 1 303 B or crocheted, not elastic or rub ­ F 3 044 berized : I 452 Gloves, mittens and mitts , BNL 4 180 60.02-50 ; UK 1 590 60 ; 70 ; 80 knitted or crocheted, not IRL 204 elastic or rubberized, other DK Ã 8 than those of category 10, of GR 21 wool , of cotton or of man ­ made textile fibres EEC 11 112 Czecho ­ F 1 000 pairs ( 1 ) slovakia Hong Kong D 1 000 pairs F I BNL UK en IRL 1, ) DK GR EEC Hungary F 1 000 pairs 490 Macao F 1 000 pairs 1 460 UK 5 056 Of which : ( 3 ) UK 1 000 pairs 562 60.02-50 ; Knitted gloves not elastic or 60 ; 80 rubberized, other than of cot ­ Malaysia F 1 000 pairs 1 548 ton Pakistan F 1 000 pairs 953 UK 1 787 , Philippines ' D 1 000 pairs 717 F 591 I 166 BNL 720 UK 715 IRL 34 DK 24 GR 24 EEC 2 991 Thailand (2) D 1 000 pairs 1 040 F (247) I (201 ) BNL 319 UK 579 IRL ( 12) DK (38 ) GR 25 EEC 2 361 (') See Appendix. ( 2 ) Plafond-butoir: see Appendix . ( 3 ) Only Macao. No L 82/30 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 12 60.03 Stockings, under stockings , socks, Bulgaria D 1 000 pairs 434 A ankle-socks, sockettes and the F 872 B I like, knitted or crocheted, not I 180 lib) elastic or rubberized : BNL 69 C UK 245 D 60.03-11 ; Other than women's stockings IRL 11 19 ; 20 ; 27 ; of synthetic textile fibres DK 45 30 ; 90 GR 16 EEC 1 872 South Korea D 1 000 pairs 51 013 F 6 333 I 10 695 BNL 13 955 UK 8 156 IRL 183 DK 1 227 GR 31 EEC 91 793 Czecho ­ D 1 000 pairs 3 368 slovakia F 1 349 I 145 BNL 359 UK 76 IRL 6 DK 561 GR 52 EEC 5916 Hong Kong D 1 000 pairs 2 231 F 1 075 I 149 BNL 776 UK 986 IRL 14 DK 2 433 GR 14 EEC 7 678 Hungary D 1 000 pairs 536 F 439 I 68 BNL 300 UK 93 IRL 5 DK 899 GR 36 EEC 2 376 Poland D 1 000 pairs 1 461 F 1 000 I 598 BNL 72 UK 159 IRL 7 DK 1 124 GR 11 EEC 4 432 29 . 3 . 82 Official Journal of the European Communities No L 82/31 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 12 Philippines BNL 1 000 pairs 1 166 (cont'd) Romania D 1 000 pairs 8 496 F 4 183 I 7 951 BNL 3 254 UK 1 322 IRL 60 DK I 305 GR 46 EEC 26 617 Yugoslavia D 1 000 pairs 915 F 1 833 I 213 BNL 316 UK 178 IRL 7 DK 159 GR 20 EEC 3 641 13 60.04 B IV b.) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or cro ­ cheted, not elastic or rubberized : Men's and boy's underpants and briefs , women's , girls ' and infants ' (other than ba ­ bies') knickers and briefs , knitted or crocheted, not elas ­ tic or rubberized, of cotton or sythetic textile fibres Brazil Bulgaria South Korea Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR EEC UK BNL D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 388 1 554 485 435 655 . 44 118 68 4 747 56 795 531 114 66 74 66 10 26 25 912 26 455 2 721 1 237 21 422 13 162 66 7 955 41 73 059 No L 82/32 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No N1MEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 13 Hungary D 1 000 pieces 434 (cont'd) F 281 I 2 848 BNL 523 UK 357 IRL 14 N DK 45 GR 54 EEC 4 556 Macao ( x) D 1 000 pieces 1 254 F 1 362 I (270) BNL ( 190) UK (426) IRL ( 17) DK ( 142) GR 54 EEC 3 357 Philippines D 1 000 pieces 2 003 F 970 I 525 BNL 825 UK 2 179 IRL 45 / DK 167 GR 70 EEC 6 784 Poland D 1 000 pieces 4 387 F 668 I 125 BNL 138 UK 279 IRL 6 DK 137 GR 54 EEC 5 794 Romania D 1 000 pieces 4 772 F 792 I 1 742 BNL 656 UK 1 923 IRL 23 DK 431 GR 54 EEC 9 058 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of im ­ pregnated, coated, covered or laminated woven fabric fall ­ ing within heading No 59.08, 59.11 or 59.12 South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 1 569 179 165 349 1 012 (2) 8 67 3 3 352 (') Plafond-butoir : see Appendix. (2) See Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/33 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 14 A Hong Kong D 1 000 pieces 1 198 (cont'd) F 184 I 182 BNL 263 UK 865 IRL 15 DK 88 GR 6 EEC 2 801 14 B 61.01 B Vb) 1 2 3 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys' outer garments : Men's and boys ' woven over ­ coats , raincoats and other coats , cloaks and capes, other than those of category 14 A, of wool, of cotton or of man ­ made textile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 40 25 23 14 23 3 7 3 138 884 62 52 394 611 (&gt;) 2 38 4 2 047 68 8 11 19 11 2 10 10 139 1 206 134 110 218 787 7 153 4 2 619 51 159 108 20 109 36 2 16 3 453 i 1 ) See Appendix . No L 82/34 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No N1MEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 14 B Romania D 1 000 pieces 119 (cont'd) F 25 I 470 BNL 16 UK 26 IRL 1 DK 4 GR 3 EEC 665 Singapore UK 1 000 pieces 13 15 A 61.02 B I a) 61.02-05 Women's , girls ' and infants' outer garments : B. Other : Women's, girls ' and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 South Korea Hong Kong Macao (2) Poland Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 857 83 66 164 4110 ) 4 14 3 1 602 594 75 99 146 277 5 48 4 1 248 ( 15 ) (8) 30 (6) 36 (0 (3 ) 3 84 27 77 6 4 8 1 1 3 127 16 3 3 49 3 1 3 78 0 ) See Appendix . (2) Plafond-butoir: see Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/35 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries 15 B 61.02 B lie) Women's , girls ' and infants ' outer garments : Bulgaria B. Other : 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's , girls ' and infants' woven overcoats, raincoats and other coats , cloaks and capes ; jackets and blazers, other than garments of cate ­ gory 15 A, of wool, of cotton or of man-made textile fibres South Korea Czecho ­ slovakia Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 D 1 000 pieces 70 F 48 I 33 BNL 79 UK 37 IRL 2 DK 7 GR 6 EEC 282 D 1 000 pieces 1 467 F 165 I 147 BNL 512 UK 1 673 i 1 ) IRL 60 DK 391 GR 5 EEC 4 420 D 1 000 pieces 95 F 20 I 16 BNL 74 UK 72 IRL 3 DK 6 GR 5 EEC 291 D 1 000 pieces 3 270 F 143 I 130 BNL 368 UK 742 IRL 9 DK 118 GR 8 EEC 4 788 D 1 000 pieces 77 F 72 I 13 BNL 51 UK 47 IRL 1 DK 8 GR 6 EEC 275 D 1 000 pieces 132 F 232 I 86 BNL 115 UK 160 IRL 3 DK 54 GR 3 EEC 785 Hong Kong Hungary India (') See Appendix . No L 82/36 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 15 B Macao 0) D 1 000 pieces 40 (cont'd) F ( 19) I (9) BNL ( 12) UK 31 IRL ( 1 ) DK (2) GR 6 EEC 115 Philippines (*) D 1 000 pieces 192 F (59) I (59) BNL (37) UK 310 IRL (4) DK ( 14) GR 7 EEC 621 Poland D 1 000 pieces 174 , F 70 I 26 BNL 55 UK 111 IRL 4 DK 57 GR 3 EEC 500 Romania D 1 000 pieces 363 F 52 I 255 BNL 42 UK 57 IRL 2 DK 7 GR 6 EEC 784 Yugoslavia D 1 000 pieces 158 F 95 I 16 BNL 25 UK 26 IRL 1 DK 23 GR 4 EEC 348 16 61.01 B V c) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and nor ­ mally sold together) of wool, of cotton or of man-made tex ­ tile fibres, excluding ski suits Bulgaria D F I BNL UK IRL DK GR EEC 1 000 pieces 58 40 28 18 18 2 6 3 173 (') Plafond-butoir : see Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/37 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 16 South Korea D 1 000 pieces 157 (cont'd) F 49 I 17 BNL 178 UK 264 IRL 4 DK 6 GR 3 EEC 678 Czecho ­ D 1 000 pieces 187 slovakia F 21 I 16 BNL 64 UK 56 IRL 4 DK 34 GR 9 EEC 391 Hong Kong D 1 000 pieces 1 395 F 157 I 61 BNL 281 UK 407 IRL 6 DK 28 GR 5 EEC 2 340 Hungary D 1 000 pieces 27 F 18 I 15 BNL 149 UK 79 IRL 1 DK 8 GR 4 EEC 301 Macao D 1 000 pieces 59 F 165 I 6 BNL 29 UK 7 IRL 1 DK 1 GR 3 EEC 271 Poland D 1 000 pieces 79 F 55 I 10 BNL 8 UK 105 IRL 1 DK 13 GR 3 EEC 274 No L 82/38 Official Journal of the European Communities 29 . 3 . 82 Third countries . Units Quantitative limits from 1 January to 31 December 1982 Category CCT heading No N1MEXE code ( 1982 ) Description Mem ­ ber States Philippines IRL 1 000 pieces16 (cont 'd) Romania 1 000 piecesD F I BNL UK IRL DK GR EEC 8-48 211 252 708 37 315 2 12 3 1 540 103 42 11 24 161 1 37 4 383 Yugoslavia 1 000 piecesD F I BNL UK IRL DK GR EEC 7 Men's and boys ' outer garments : Bulgaria UK 1 000 pieces61.01 B Va) 1 2 3 61.01-34 ; 36:37 Men's and boys ' woven jack ­ ets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres South Korea 1 000 piecesD F I BNL UK IRL DK GR EEC 1 000 piecesCzecho ­ slovakia 13 . 534 104 75 202 1 150 73 160 4 2 302 121 33 12 17 86 3 20 10 302 2 976 100 207 272 844 18 120 41 4 578 D F I BNL UK IRL DK GR EEC Hong Kong 1 000 piecesD F I BNL UK IRL DK GR EEC 29 . 3 . 82 Official Journal of the European Communities No L 82/39 Category CCT heading No N1MEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 17 Hungary D 1 000 pieces 62 (cont'd) F 25 I 21 BNL 58 UK 81 IRL 2 DK 8 GR 7 EEC 264 India F 1 000 pieces 348 I 140 BNL 209 UK 365 IRL 17 Macao D 1 000 pieces 109 F 122 I 17 BNL 25 UK 403 IRL 1 DK 5 GR 4 EEC 686 Philippines UK 1 000 pieces 130 Poland UK 1 000 pieces 135 Romania D 1 000 pieces 188 F 143 I 125 BNL 34 UK 186 IRL 2 DK 3 GR 4 EEC 685 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man ­ made texile fibres Bulgaria South Korea F D F I BNL UK IRL DK GR EEC Tonnes Tonnes 34 261 47 18 169 67 5 7 3 577 No L 82/40 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 18 Czecho ­ D Tonnes 132 (cont'd) slovakia F 14 I 12 BNL 10 UK 75 IRL 3 DK 8 GR 9 EEC 263 Hong Kong D Tonnes 1 512 F 178 I 99 BNL 336 UK 1 017 IRL 12 DK 76 GR 3 EEC 3 233 Macao D Tonnes 690 F 647 I 104 BNL 190 UK 202 IRL 4 DK 28 GR 3 EEC 1 868 Poland D Tonnes 187 F 42 I 13 BNL 10 UK 47 IRL 2 DK 3 GR 4 EEC 308 Romania BNL Tonnes 104 Singapore D 1 000 pieces 543 F 236 I 53 BNL 324 UK 330 IRL 4 DK 25 GR 3 EEC 1 518 Yugoslavia D Tonnes 9 F 8 I 7 BNL 110 UK 7 IRL  DK 1 GR 5 EEC 147 29 . 3 . 82 Official Journal of the European Communities No L 82/41 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 19 61.05 Handkerchiefs : Bulgaria UK 1 000 pieces 112 B I III B. Other : 61.05-30 ; Handkerchiefs of woven South Korea ( J ) D 1 000 pieces 12 241 F 2 342 99 fabric, of a value of not more I 1 395 than 15 ECU/kg net weight BNL 2 858 UK 1 832 IRL 143 DK 246 GR 56 EEC 21 113 Czecho ­ D 1 000 pieces 6 110 slovakia (*) F 287 I 1 735 BNL 3 182 UK 457 IRL 34 DK 382 GR 53 EEC 12240 Hong Kongi 1 ) D 1 000 pieces 20 461 F 3 958 I 23 035 BNL 19 536 UK 6 567 IRL 307 DK 680 GR 269 EEC 74 813 Hungary (') D Tonnes 122 F 16 I 21 BNL 16 UK 47 IRL 1 DK 36 GR 53 EEC 312 India ( x ) D 1 000 pieces 18 238 F 13 398 I 6 050 BNL 4816 UK 26 735 IRL 707 DK 2 128 GR 3 EEC 72 075 Macao D Tonnes 111 F 95 I -(2) BNL 41 UK 13 IRL 1 DK 2 GR 3 EEC / 266 (') See Appendix. (2) See category 89. No L 82/42 Official Journal of the European Communities 29 . 3 . 82 Category C £T heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 19 Malaysia D 1 000 pieces 22 602 (cont'd) F -(2) I 64 BNL 64(i ) UK 76 IRL 6 DK 585 GR 54 EEC 24 621 (2) 20 62.02 Bed linen , table linen, toilet linen Bulgaria UK Tonnes 45 (*) B la) ¢ and kitchen linen ; curtains and c) other furnishing articles : B. Other : Brazil D Tonnes 1 975 F 120 62.02-12 ; Bed linen , woven I 96 13 ; 19 BNL 183 UK 152 IRL 7 DK 20 GR 13 EEC 2 566 South Korea UK Tonnes 108 Czecho ­ D Tonnes 691 slovakia F 34 I 19 BNL 21 UK 19 IRL 5 DK 27 GR ( ) 20 EEC 836 Egypt (!) BNL Tonnes 297 UK 223 Hong Kong D Tonnes 395 F 33 I 29 BNL 104 UK 331 IRL 3 DK 29 GR 7 EEC 931 Hungary D Tonnes 547 F 38 I 82 BNL 20 UK 162 IRL 3 DK 84 GR 6 EEC 942 (') See Appendix . (2 ) See category 89. 29 . 3 . 82 Official Journal of the European Communities No L 82/43 Category CCT heading No N1MEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 20 India D Tonnes 2 797 (cont'd) F 820 I 239 BNL 769 UK 1 305 IRL 12 DK 768 GR 11 EEC 6 721 Macao ( J ) D Tonnes (8) F (5) v I 41 BNL (3 ) UK (7 ) IRL ( 1 ) DK (2) GR 6 EEC 55 Pakistan I Tonnes 472 Poland D Tonnes 262 F 95 I 14 BNL 11 UK 58 IRL 1 DK 208 GR 13 EEC 662 Romania D Tonnes 238 F 67 I 42 BNL 23 UK 125 IRL 1 DK 54 GR 6 EEC 556 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's , girls ' and infants' outer garments : B. Other : Parkas ; anoraks, windchea ­ ters , waister jackets and the like , woven, of wool , of cot ­ ton or of man-made textile fibres South Korea (2 ) D F I BNL UK IRL DK GR EEC 1 000 pieces 3 882 996 194 1 692 2 554 24 562 16 9 920 P) Plafond-butoir: see Appendix . (2 ) See Appendix. No L 82/44 Official Journal of the European Communities 29. 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 21 Czecho ­ D 1 000 pieces 100 (cont'd) slovakia F 51 I 42 BNL 26 UK 53 IRL 5 DK 10 GR 10 EEC 297 Hong Kong D 1 000 pieces 6 834 F 408 I 211 BNL 1 157 UK 4814 IRL 16 DK 818 GR 16 EEC 14 274 India F 1 000 pieces 376 BNL 667 Macao 0) D 1 000 pieces (40) F 187 - I ( 16) , BNL (20) UK (39) IRL ( 1 ) DK (6) GR 11 EEC 273 Philippines D 1 000 pieces 1 331 F 316 I 119 BNL 190 UK 535 IRL 10 DK 90 GR 11 EEC 2 602 Romania I 1 000 pieces 583 Singapore (') D 1 000 pieces 146 F 230 I (52) BNL (43) UK 136 IRL (3) DK ( 10) GR 11 EEC 596 Sri Lanka F 1 000 pieces 408 (2) BNL 408 UK 416 (') Plafond-butoir: see Appendix . (2) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/45 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 21 Thailand D 1 000 pieces 742 (cont'd) F 721 I 213 BNL 329 UK 562 IRL 16 DK 131 GR 11 EEC 2 725 22 56.05 Yarn of man-made fibres (discon ­ Bulgaria UK Tonnes 45 A tinuous or waste), not put up for retail sale : 3 757South Korea D Tonnes A. Of synthetic textile fibres : F 1 363 I 1 234 56.05-03 ; Yarn of discontinuous or BNL 825 05 ; 07 ; 09 ; waste synthetic fibres, not put UK 1 401 11 ; 13 ; 15 ; up for retail sale IRL 71 19 ; 21 ; 23 ; DK 332 25 ; 28 ; 32 ; GR 11 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; EEC 8 994 45 ; 46 ; 47 Hong Kong D Tonnes 74 F 64 I 26 BNL 69 UK 377 IRL 2 DK 36 GR 10 EEC 658 Macao ( x) D Tonnes (37) F (40) I (20) BNL (29) UK 147 IRL ( 1 ) DK (4) GR 8 EEC 248 Malaysia D Tonnes 1 463 F 835 I 115 BNL 482 UK 978 IRL 9 DK 57 GR 12 EEC 3 951 Romania i 1 ) D Tonnes 693 F 770 I ( 153) BNL (98) UK (224) IRL ( Ã ) DK (28) GR 8 EEC 1 709 0) Plafond-butoir: see Appendix. No L 82/46 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 22 Singapore D Tonnes 1 117 (cont'd) F 324 I 125 BNL 155 UK 438 IRL 5 DK 13 GR 12 EEC 2 189 Thailand D Tonnes 331 F 65 I 448 BNL 99 UK 182 IRL 3 DK 8 GR 12 EEC 1 148 22 a) 56.05-21 ; a) Of which acrylic Hong Kong UK Tonnes 261 23 ; 25 ; 28 ; 32 ; 34 ; 36 Singapore UK Tonnes 340 23 56.05 Yarn of man-made fibres (discon ­ Poland D Tonnes 61 B tinuous or waste), not put up for F 173 retail sale : I 34 BNL 841 B. Of regenerated textile fibres : UK 49 56.05-51 ; Yarn of discontinuous or IRLÃ Ã / 5 55 ; 61 ; 65 ; waste regenerated fibres, not IJKÃ Ã ¡ 7 7 71 ; 75 ; 81 ; put up for retail sale VJ tv / 85 ; 91 ; 95 ; EEC 1 177 99 Romania i 1 ) D Tonnes (299) F ( 176) I ( 145 ) BNL 1 382 UK (249) IRL ( 10) DK (30) GR 7 EEC 1 762 24 60.04 Under garments, knitted or cro ­ Brazil D 1 000 pieces 158 B IV b) 1 bb) cheted, not elastic or rubberized : F 12 d) 1 bb) 60.04-47 ; I 9 Men's and boys ' pyjamas , BNL 23 73 knitted or crocheted, of cot ­ UK 58 1ton or of synthetic textile IRL fibres DK 2 GR 5 EEC 268 Bulgaria BNL 1 000 pieces 18 (') Plafond-butoir : see Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/47 Category CCT heading No N1MEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 24 South Korea D 1 000 pieces 180 (cont'd) F 815 I 35 BNL 43 UK 79 IRL 8 DK 10 GR 4 EEC 1 174 Czecho ­ D 1 000 pieces 322 slovakia F 140 I 15 BNL 17 UK 31 IRL 5 DK 16 GR 5 EEC 551 Hong Kong ( ! ) D 1 000 pieces 1 503 F 480 I 204 BNL 2 105 UK 1 660 IRL 13 DK 336 GR 21 EEC 6 322 Hungary D 1 000 pieces 611 F 132 I 49 BNL 49 UK 76 IRL 4 DK 15 GR 26 EEC 962 Macao (2) D 1 000 pieces 67 F 98 I ( 19) BNL ( 13) UK (31 ) IRL ( 1 ) DK (4) GR 5 EEC 216 Malaysia BNL 1 000 pieces 180 Pakistan D 1 000 pieces 64 F 42 I 20 BNL 18 UK 21 IRL 1 DK 2 GR 21 I EEC 189 ( ! ) See Appendix . (2) Plafond-butoir: see Appendix . No L 82/48 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 24 Philippines F (2 ) 1 000 pieces 265 (cont'd) BNL 148 Poland i 1 ) D 1 000 pieces 107 F 211 I (33 ) BNL (23 ) UK (50) IRL (4) DK (8) GR 5 EEC 363 Romania F 1 000 pieces 133-7 BNL 1 040 Singapore ( J ) D 1 000 pieces 87 F (23 ) I ( 16) BNL 39 UK (28 ) IRL (2) DK (5) GR 5 EEC 191 Yugoslavia 0) D 1 000 pieces (76) F (56) I (43 ) BNL 379 UK (64) IRL (4) DK (9) GR 10 EEC 517 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or cro ­ cheted, not elastic or rubberized : Women's , girls ' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil South Korea D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 631 74 133 266 118 4 11 6 1 243 405 324 190 275 262 14 45 4 1 519 (2) See Appendix . (!) Plafond-butoir: see Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/49 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 25 Czecho ­ D 1 000 pieces 873 (cont'd) slovakia F 109 I 21 BNL 65 UK 47 IRL 6 DK 17 GR 6 EEC 1 144 Hong Kong D 1 000 pieces F I BNL UK " (2 ) IRL DK GR EEC Hungary D 1 000 pieces 98 F 52 I 74 BNL 13 UK 30 IRL 2 DK 23 GR 26 EEC 318 - India F 1 000 pieces 295 Macao i 1 ) D 1 000 pieces 165 F 87 I (29) BNL (30) UK (53) IRL (3) DK (8) GR 5 EEC 356 Malaysia D 1 000 pieces 79 F 68 I 27 BNL 86 UK 36 IRL 5 DK 27 GR 5 EEC 333 Pakistan F 1 000 pieces 249 (') Plafond-butoir: see Appendix . (2 ) See Appendix. No L 82/50 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 25 Philippines (*) D 1 000 pieces 258 (cont'd) F E) (-) I (44) BNL 70 UK (59) IRL 5 DK 8 GR 5 EEC 447 Poland D 1 000 pieces 179 F 130 I 22 BNL 15 UK 220 IRL 4 DK 73 GR 5 EEC 648 Romania 0) D 1 000 pieces (76) F 234 I (42) BNL 121 UK (69) IRL (3 ) DK (7 ) GR 5 EEC 466 Singapore i 1 ) D 1 000 pieces 79 F 55 I ( 18) BNL (24) UK (29) IRL (2) DK (6) GR 6 EEC 209 Thailand D 1 000 pieces 1 042 F 154 I 48 BNL 191 UK 106 IRL 6 DK 58 GR 11 EEC 1 616 Yugoslavia 0) D 1 000 pieces ( 146) F ( 115) I (52) BNL 320 UK (79) IRL (4) DK ( Ã ) GR 10 EEC 615 (') Plafond-butoir: see Appendix . (2 ) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/51 Mem ­ Category CCT heading No NIMEXE code ( 1982 ) Description Third countries ber States Units Quantitative limits from I January to 31 December 1982 Brazil BNL 1 000 pieces 40226 60.05 A lib) 4 cc) 11 22 33 44 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : South Korea 1 000 piecesBNL DK 324 152 II . Other 61.02 Women's, girls ' and infants ' outer garments : 1 000 piecesCzecho ­ slovakia B lie) 4 bb) cc) dd) ee) B. Other : D F ( ») I BNL UK IRL DK GR EEC 167 81 21 16 21 4 6 10 326 Women's , girls ' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Hong Kong 1 000 piecesD F I BNL UK IRL DK GR EEC 3 950 427 324 1 102 2 888 22 170 5 8 888 Hungary BNL 1 000 pieces 87 India 1 000 piecesD F I BNL UK IRL DK GR EEC I 640 I 719 740 980 1 890 19 187 31 7 206 Macao (2 ) 000 piecesD F I BNL UK IRL DK GR EEC ( 164) 240 (70) (90) ( 124) (5) ( 12) 12 679 Malaysia 1 000 pieces 163BNL FPakistan 1 000 pieces 337 (') See Appendix. (2) Plafond-butoir : see Appendix . No L 82/52 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 3 ! December 1982 26 Philippines D 1 000 pieces 409 (cont'd) F 83 I 72 BNL 96 UK 256 IRL 10 DK 21 GR 13 EEC 960 Poland D 1 000 pieces 675 F 254 I 207 BNL 158 UK 139 IRL 4 DK 6 GR 12 EEC 1 455 Romania (*) D 1 000 pieces ( 107) F (95) I (67) BNL 315 UK 130 IRL (4) DK (H ) GR 12 EEC 626 Singapore F 1 000 pieces 281 Thailand D 1 000 pieces 646 F 216 I 190 BNL 427 UK 258 IRL 11 DK 202 GR 11 EEC 1 961 27 60.05 A lib) 4dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants' outer garments : B. Other : Women's, girls ' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR EEC F DK 1 000 pieces 1 000 pieces 496 62 57 435 81 10 116 6 1 263 no 0) Plafond-butoir: see Appendix . (2 ) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/53 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 27 Hong Kong D 1 000 pieces 3 985 (cont'd) F 251 I 297 BNL 933 UK 1 882 IRL 21 DK 221 GR 14 EEC 7 604 India D 1 000 pieces 1 317 F 939 I 584 BNL 622 UK 1 319 IRL 22 DK 164 GR 21 EEC 4 988 Macao D 1 000 pieces 667 F 280 I 57 BNL 333 UK 370 IRL 5 DK 117 GR 7 EEC 1 836 Pakistan UK 1 000 pieces 345 Singapore D 1 000 pieces 175 F J 105 1 1 BNL 1 1 156 UK 86 IRL 5 DK 2 GR 7 EEC 547 Thailand UK 1 000 pieces 283 DK 99 28 60.05 A II b) 4 ee) 60.05-61 ; 62 ; 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies ' South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 133 35 19 61 98 2 8 3 359 No L 82/54 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 28 Hong Kong D 1 000 pieces 1 448 (cont'd) F 118 I 78 BNL 294 UK 928 IRL 7 DK 48 GR 4 EEC 2 925 Romania (!) BNL 1 000 pieces 116 Singapore UK 1 000 pieces 351 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants' (other than babies ') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man ­ made textile fibres, excluding ski suits South Korea Hong Kong India Macao Philippines Romania Singapore D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F IRL I UK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 56 20 17 38 173 5 16 3 328 1 212 65 49 223 669 5 23 4 2 250 112 99 67 47 130 4 16 3 478 215 10-6 58-5 19 (!) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/55 Category Third countries Mem ­ CCT heading No N1MEXE code ( 1982 ) Description ber States Units Quantitative limits from I January to 31 December 1982 30 A South Korea61.04 B I Women 's , girls ' and infants' un ­ der garments : 61.04-11 ; 13 ; 18 Women 's , girls ' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres D F 1 BNL UK IRL DK GR EEC Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 899 78 65 57 100 4 13 5 1 221 86 280 12 7 14 5 23 5 432 5 061 414 361 939 1 883 19 85 9 8 771 863 70 43 128 142 4 37 6 1 293 233 2 174 652 (313) (209) (431 ) (20) (63 ) 6 3 404 157 Hungary D F I BNL UK IRL DK GR EEC India Macao (m F D F I BNL UK IRL DK GR EEC Romania BNL (') Plafond-butoir : see Appendix. No L 82/56 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ . ber States Units Quantitative limits from 1 January to 31 December 1982 30 A Singapore (*) D 1 000 pieces 1 524 (cont'd) F (255) I ( 164) BNL ( 134) UK (289) IRL ( 11 ) DK (36) GR 8 EEC 2 091 30 B 61.04 B II 61.04-91 ; 93 ; 98 Women's , girls ' and infants ' un ­ der garments : Women's, girls ' and infants' (other than babies') woven under garments, other than pyjamas and night dresses, of wool, of cotton or of man ­ made textile fibres Brazil South Korea Hong Kong Indiai 1 ) Macao (*) D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes 61 7 6 33 8 4 3 122 7 4 3 58 5 2 3 82 15-5 4 4-5 3-2 39 1-4 22-4 3 93 (40) (25) (20) ( 14) 172 (2) (4) (3) 244 ( 16) 31 (2-1 ) (0 6) 3-1 (01 ) (0-2) 3 131 (M Plafond-butoir: see Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/57 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 31 61.09 Corsets , corset-belts , suspender ­ Brazil D 1 000 pieces 707 D belts , brassiÃ ¨res, braces, suspen ­ F 1 050 ders, garters and the like (includ ­ I 81 ing such articles of knitted or cro ­ BNL 185 cheted fabrics) whether or not UK 169 elastic : IRL 5 61.09-50 BrassiÃ ¨res, woven, knitted or DK GR 79 19 crocheted EEC 2 295 South Korea D 1 000 pieces 2 043 F 927 I 154 BNL 514 UK 410 IRL 12 DK 35 GR 13 EEC 4 108 Czecho ­ D 1 000 pieces 264 slovakia F 48 I 103 BNL 72 UK 96 IRL 7 DK 21 GR 13 EEC 624 Hong Kong D 1 000 pieces 6 191 F 1 440 I 438 BNL 3 196 UK 2 238 IRL 28 DK 932 GR 13 EEC 14 476 Macao D 1 000 pieces 2 496 F 703 I 146 BNL 243 UK 988 IRL 8 DK 73 GR 15 EEC 4 672 Philippines D 1 000 pieces 1 916 ' F 876 I 225 BNL 249 UK 1 587 IRL 18 DK 101 GR 14 EEC 4 986 No L 82/58 Official Journal of the European Communities 29 . 3 . 82 GROUP III Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 32 ex 58.04 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chen ­ ille fabrics (other . than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile Fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong ' Poland UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F 1 BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes 22-5 380 101 92 166 181 10 459 36 1 425 330 71 420 39 131 71 250 41 1 353 376 382 247 168 3 670 307 48 62 5 260 307 185 36 28 275 14 178 55 1 078 33 51.04 A Ilia) 62.03 B lib) 1 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : Bulgaria South Korea UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 45 687 187 163 1 632 371 16 98 165 3 319 29 . 3 . 82 Official Journal of the European Communities No L 82/59 Category CCT heading No N1MEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 33 (cont'd) 51.04-06 62.03-96 B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like Czecho ­ slovakia BNL Tonnes 415 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or poly ­ propylene, 3 m or more wide Tonnes 35 35 a) 51.04 A IV 51.04-10 ; 11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 27 ; 28 ; 32 ; 34 ; 36 ; 41 ; 48 51.04-10 ; 15 ; 17 ; 18 ; 23 ; 25 ; 27 ; 28 ; 32 ; 34 ; 41 ; 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than un ­ bleached or bleached South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR EEC IRL DK Tonnes Tonnes 251 162 151 266 1 368 79 32 168 2 477 8 12 36 51.04 B III Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 544 64 26 55 68 10 26 49 842 No L 82/60 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIM EXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 36 51.04-55 ; Woven fabrics of regenerated Hungary D Tonnes 110 (cont'd) 56 ; 58 ; 62 ; textile fibres (continuous) F 76 64 ; 66 ; 72 ; other than those for tyres and I 114 74 ; 76 ; 81 ; those containing elastomeric BNL 11 89 ; 93 ; 94 ; yarn : UK 34 97 ; 98 IRL 2 DK 4 GR 6 EEC 357 Poland D Tonnes 551 F 336 I 76 BNL 83 UK 77 IRL 13 DK 19 GR - 57 EEC 1 212 Romania (!) D Tonnes (44) F 158 I (24) BNL ( 18) UK (51 ) IRL (2) DK (5) GR 6 EEC 262 36 a) 51.04-55 ; a) Of which other than un ­ Tonnes 58 ; 62 ; 64 f bleached or bleached 72 ; 74 ; 76 ; 81 ; 89 ; 94 ; 97 ; 98 37 56.07 B 56.07-50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 Woven fabrics of man-made fibres (discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : Bulgaria South Korea Czecho ­ slovakia I UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 496 22-5 369 336 1 905 99 310 11 320 21 3 371 1 184 51 12 8 96 10 18 70 1 449 ( ¢) Plafond-butoir: see Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/61 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 37 (cont'd) I Poland Romania Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC I Tonnes Tonnes Tonnes 363 183 423 33 62 11 8 31 1 114 949 444 312 262 261 4 69 29 2 330 2 450 37 a) 56.07-50 ; 55 ; 56 ; 59 ; 61 ; 65 ; 67 ; 69 ; 70 ; 71 ; 73 ; 74 ; 77 ; 78 ; 83 ; 84 ; 87 a) Of which other than un ­ bleached or bleached 38 A 60.01 B lb) 1 Knitted or crocheted fabric, not elastic or rubberized : Czecho ­ slovakia ( J ) I Tonnes 6 60.01-40 B. Of man-made fibres : Knitted or crocheted syn ­ thetic curtain fabrics includ ­ ing net curtain fabric Poland D F I BNL UK IRL DK GR EEC Tonnes 240 153 61 104 96 7 14 4 679 38 B 62.02 A II 62.02-09 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains Czecho ­ slovakia I Tonnes i 1 ) 39 62.02 B II a) c) III a) 2 c) 62.02-40 ; 42 ; 44 ; 46 ; 5 1 ; 59 ; 65 ; 72 ; 74 ; 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric Brazil D F I BNL UK IRL DK GR EEC Tonnes 843 136 104 92 407 ' 6 54 13 1 655 (') See Appendix . No L 82/62 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 39 Bulgaria UK Tonnes 0) (cont'd) Czecho ­ D Tonnes 542 slovakia F 33 I 27 BNL 30 UK 33 IRL 6 DK 17 GR 10 EEC 698 Hong Kong D Tonnes 189 F 68 I 84 BNL 295 UK 483 IRL 4 DK 27 GR 38 EEC 1 188 Hungary D Tonnes 156 F 40 I 24 BNL 57 UK 156 IRL 2 DK 51 GR 9 EEC 495 India D Tonnes 336 F 137 I 138 BNL 64 UK 742 IRL 4 DK 55 GR 11 EEC 1 487 Macao (2) D Tonnes 179 F (72) I 222 BNL (33) UK (86) IRL (4) DK ( 10) GR 9 J EEC 571 Romania F Tonnes 109 I 364 ( ») See Appendix . (2) Plafond-butoir: see Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/63 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 40 62.02 B IV a) c) 62.02-83 ; 85 ; 89 Bed linen , table linen , toilet linen and kitchen linen, curtains and other furnishing articles : B. Other : Woven curtains (other than net curtains) and furnishing articles, of wool , of cotton or of man-made textile fibres Czecho ­ slovakia I Tonnes 11 41 ex 51.01 A Yarn of man-made fibres (contin ­ uous), not put up for retail sale : Czecho ­ slovakia BNL Tonnes 104 51.01-05 ; 06 ; 07 ; 08 ; 09 ; 10 ; 12 ; 20 ; 22 ; 24 ; 27 ; 29 ; 30 ; 35 ; 36 ; 37 ; 39 ; 40 ; 45 A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Romania (0 D F I BNL UK IRL DK GR EEC Tonnes 1 444 (217) ( 170) ( 140) (284) ( 12) (42) 64 2 104 42 ex 51.01 B 51.01-50 ; 61 ; 67 ; 68 ; 71 ; 77 ; 78 ; 80 Yarn of man-made fibres (contin uous), not put up for retail sale : B. Yarn of regenerated textil « fibres : Yarn of regenerated textil « fibres (continuous), not pu up for retail sale, other thar single yarn of viscose rayor untwisted or with a twist o not mÃ ²re than 250 turns pe; metre and single non-texturec yarn of any acetate Tonnes 43 51.03 51 03-10 ; 20 Yarn of man-made fibres (contin ­ uous), put up for retail sale Tonnes 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn Tonnes (') Plafond-butoir: see Appendix . No L 82/64 Official Journal of the European Communities 29 . 3 . 82 Mem ­ Category CCT heading No NIMEXE code ( 1982 ) Description Third countries ber States Units Quantitative limits from 1 January to 31 December 1982 45 Tonnes51.04 B II Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 51.04-54 46 ex 53.05 Argentina TonnesSheep's or lamps ' wool or other animal hair (fine or coarse), card ­ ed or combed : Carded or combed sheep's or lambs' wool or other fine ani ­ mal hair 53.05-10 ; 22 ; 29 ; 32 ; 39 Brazil Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC I UK 1 626 1 616 4 260 872 672 24 68 651 9 789 2 040 1 450 3 045 1 190 568 28 72 840 9 233 5 002 800 Uruguay Tonnes 47 53.06 Tonnes 53.08 A Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs ' wool (woollen yarn) or of carded fine animal hair,- not put up for retail sale 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 48 53.07 Yugoslavia (*) Tonnes 53.08 B D F I BNL UK IRL DK GR EEC Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 239 (72) (60) (43) (94) (4) ( 12) 7 503 53.07-02 ; 08 ; 12 ; 18 ; 30 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 f 1 ) Plafond-butoir: see Appendix . 29. 3 . 82 Official Journal of the European Communities No L 82/65 NIMEXE code Mem ­ berCategory CCT heading No ( 1982 ) Description Third countries States Units Quantitative limits from 1 January to 31 December 1982 49 ex 53.10 TonnesYarn of sheep's or lamb's wool, of horsehair or of other animal hair (fine or coarse), put up for re ­ tail sale : Yarn of sheep's or lambs ' wool or of fine animal hair, put up for retail sale 53.10-1 : 15 50 53.11 Woven fabrics of sheep s or lambs' wool or of fine animal hair Argentina UK Tonnes53.11-01 ; 03 ; 07 ; 11 13 ; 17 ; 20 30 ; 40 ; 52 54 ; 58 ; 72 74 ; 75 ; 82 84 ; 88 ; 91 93:97 Bulgaria TonnesD F ! BNL UK IRL DK GR EEC South Korea TonnesD p I BNL UK IRL DK GR EEC 305 61 41 33 19 50 2 8 5 219 93 56 54 id 145 3 4 11 376 IS 154 9 12 IS 1 2 9 223 161 188 146 158 Hungary TonnesD F I BNL UK IRL DK GR EEC TonnesUruguay Uruguay BNL UK BNL UK a) Of which worsted Tonnes53.11-11 ; 13 ; 17 ; 72 ; 74; 75 ; 91 ; 93:97 51 55.04 55.04-00 Cotton, carded or combed Tonnes No L 82/66 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 52 55.06 55.06-10 ; 90 Cotton yarn, put up for retail sale Yugoslavia D F I BNL UK IRL DK GR EEC Tonnes 65 33 55 12 27 2 4 2 200 53 55.07 55.07-10 ; 90 Cotton gauze Bulgaria I Tonnes 85 54 56.04 B 56.04-21 ; 23 ; 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discontinuous or waste), carded or combed Tonnes 55 56.04 A 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (dis ­ continuous or waste), carded or combed Romania (*) D F I BNL UK IRL DK GR EEC Tonnes 3 257 1 980 (1 326) (827) (1 602) (46) ( 157 ) 182 9 069 56 56.06 A $6.06-1 1 ; 15 Yarn of man-made fibres (discon ­ tinuous or waste), put up for re ­ tail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale Tonnes 57 56.06 B 56.06-20 Yarn of man-made fibres (discon ­ tinuous or waste), put up for re ­ tail sale : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale Tonnes (') Plafond-butoir: see Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/67 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 58 58.01 58.01-01 ; 11 ; 13 ; 17 ; 30 ; 80 Carpets, carpeting and rugs, knot ­ ted (made up or not) Bulgaria Hungary Poland. Romania (2) GR GR GR D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes 0) i 1 ) 0) 107 (73) 131 51 114 (3) (8) V ) 466 59 58.02 ex A B 59.02 ex A 58.02-04 ; 06 ; 07 ; 09 ; 56 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 90 59.02-01 ; 09 Other carpets , carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks ' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt Tonnes 60 58.03 58.03-00 Tapestries, hand-made, of the type Gobelins, Flanders, Aubus ­ son, Beauvais and the like, and needleworked tapestries (for ex ­ ample, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made Tonnes 61 58.05 A I a) c II B 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 Narrow woven fabrics, and nar ­ row fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not ex ­ ceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 510 8 41 32 61 2 10 6 670 (') Imports into Greece are the subject of special provisions. (2 ) Plafond-butoir : see Appendix . No L 82/68 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 61 Hong Kong D Tonnes 197 (cont'd) F 67 I 184 BNL 54 UK 734 IRL 4 DK 11 GR 4 EEC 1 255 Poland D Tonnes 140 F 59 I 13 BNL 36 UK 81 IRL 2 DK 7 GR 5 EEC 343 62 58.06 58.07 ' 58.08 58.09 58.10 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 58.08-10 ; 90 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling with ­ in heading No 52.01 and gimped horsehair yarn); braids and orna ­ mental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trim ­ mings in the piece ; tassels , pompons and the like Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs South Korea F Tonnes 562 29 . 3 . 82 Official Journal of the European Communities No L 82/69 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 63 60.01 B la) 60.06 A 60.01-30 60.06-11 ; 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubber ­ ized (including elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, con ­ taining elastofibres ; knitted or crocheted fabric, elastic or rubberized Tonnes 64 60.01 B lb) 2 3 Knitted or crocheted fabric, not elastic or rubberized : Tonnes 60.01-51 ; 55 B. Of man-made fibres : Rachel lace and long-pile fab ­ ric (imitation fur), knitted or crocheted, not elastic or rub ­ berized, of synthetic textile fibres 65 60.01 A B lb) 4 II C I 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 Knitted or crocheted fabric, not elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool , of cotton or of man-made textile fibres Tonnes 66 62.01 Travelling rugs and blankets : Bulgaria UK Tonnes 22-5 A B I II a) b) c) 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 Travelling rugs and blankets, of wool, of cotton or of man ­ made textile fibres Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 187 22 30 149 458 14 96 10 966 No L 82/70 29 . 3 . 82Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 67 60.05 Outer garments and other articles, South Korea D Tonnes 46 A lib) 5 knitted or crocheted, not elastic F 34 B or rubberized : I 34 BNL 28 60.06 Knitted or crocheted fabric and UK 597 8B II articles thereof, elastic or rubber ­ IRL III ized (including elastic knee-caps DK 19 and elastic stockings): GR 7 B. Other : EEC 773 60.05-93 ; Clothing accessories and 94 ; 95 ; 96 ; other articles (except gar ­ Czecho-97 ; 98 ; 99 ments), knitted or crocheted, D Tonnes 225 not elastic or rubberized ; arti ­ slovakia F 32 60.06-92 ; cles (other than bathing cos ­ I 26 96 ; 98 tumes) of knitted or crocheted BNL 103 fabric, elastic or rubberized, UK 143 of wool , of cotton , or of IRL 3 man-made textile fibres DK 13 GR 6 EEC 551 Hungary D Tonnes 250 F 40 I 37 BNL 256 UK 53 IRL 2 DK 10 GR 9 EEC 657 Yugoslavia 0) D Tonnes 263 F (41 ) I (34) BNL (22) UK (52) IRL (3 ) DK (8) GR 4 EEC 483 f 1 ) Plafond-butoir : see Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/71 GROUP IV Mem ­ Category CCT heading No NIMEXE code ( 1982) Description Third countries ber States units Quantitative limits from 1 January to 31 December 1982 68 India Tonnes60.04 A I II Under garments, knitted or cro ­ cheted, not elastic or rubberized : A. Babies ' garments ; girls ' gar ­ ments up to and including commercial size 86 : Hong Kong Tonnes a) b) c) a) b) c) d) 36 119 99 22 102 252-5 5-5 22 3 625 85 Babies' under garments of knitted or crocheted fabrics , not elastic or rubberized I D F I BNL UK IRL DK GR EEC F 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Macao Tonnes 69 60.04 Under garments, knitted or cro ­ cheted, not elastic or rubberized : South Korea 1 000 pieces B IV b) 2 cc) B. Of other textile materials : Czecho ­ slovakia 000 pieces 60.04-54 F D F I BNL UK IRL DK GR EEC Women's , girls ' and infants ' knitted or crocheted petti ­ coats and slips, of synthetic textile fibres, other than babies ' garments 1 325 217 131 15 34 16 3 49 8 473 239 18 13 26 20 2 3 7 328 308 Hungary 1 000 piecesD F I BNL UK IRL DK GR EEC Romania BNL 1 000 pieces 70 60.04 B III Under garments, knitted or cro ­ cheted, not elastic or rubberized : South Korea 1 000 pieces B. Of other textile materials : Panty-hose (tights) D F I BNL UK IRL DK GR EEC 5 196 2 477 832 1 814 1 298 55 166 106 11 944 60.04-31 : 33 ; 34 No L 82/72 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NiMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 71 60.05 A lib) 1 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : South Korea D F I BNL UK IRL DK GR EEC Tonnes 48 U 5 13 36 1 3 117 60.05-06 ; 07 ; 08 ; 09 1 . Babies ' garments ; girls ' garments up to and including commercial size 86 ; Babies ' knitted outer garments, of wool , of cotton or of man-made tex ­ tile fibres Hong Kong Philippines Romania (') D F I BNL UK IRL DK GR EEC UK IRL D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 79-7 19 16 28 123 · 1 2-1 111 4 283 40-5 3-4 40 (7) (5 ) (4) (B ) ( 1 ) ( 5 ) 4 62 72 60.05 A II b) 2 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : South Korea F 1 000 pieces 819 60.06 B I A. Outer garments and clothing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubber ­ ized (including elastic knee-caps and elastic stockings): B. Other : Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 5 241 447 476 1 755 (2) 2 459 41 531 8 10 958 60.05-11 ; 13 ; 15 Knitted swimwear Macao F 1 000 pieces 360 60.06-91 73 60.05 A II b) 3 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 276 56 45 63 157 4 10 8 619 0) Plafond-butoir : see Appendix . (2 ) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/73 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 73 60.05-16 ; Track suits of knitted or Czecho ­ D 1 000 pieces 193 (cont'd) 17 ; 19 crocheted fabric, not elas ­ slovakia F 61 tic or rubberized, of wool , I 18 of cotton or of man-made BNL 12 textile fibres UK 122 IRL 3 DK 20 GR 8 EEC 437 Hong Kong D 1 000 pieces 727 F 83 I 64 BNL 180 UK 495 IRL 11 DK 37 GR 11 EEC 1 608 Hungary D 1 000 pieces 155 F 19 I 38 BNL 62 UK 129 IRL 2 DK 5 GR 11 EEC 421 Macao D 1 000 pieces 402 F 120 I 33 BNL 24 UK 140 IRL 4 DK 101 GR 8 EEC 832 Poland D 1 000 pieces 152 F 314 I 30 BNL 22 UK 49 IRL 4 DK 9 GR 8 EEC 587 Romania BNL 1 000 pieces 126 Thailand BNL 1 000 pieces 281 UK 292 DK 159 No L 82/74 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 73 (cont'd) Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pieces 245 88 42 89 123 3 9 10 609 74 60.05 A lib) 4 gg) 11 22 33 44 60.05-71 ; 72 ; 73 ; 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls ' and in ­ fants ' (other than babies') suits and costumes (in ­ cluding coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool, of cot ­ ton or of man-made tex ­ tile fibres, excluding ski suits Hong Kong Hungary Singapore D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC IRL 1 000 pieces 1 000 pieces 1 000 pieces 395 48 38 68 357 4 26 10 946 85 20 16 46 23 1 3 3 197 18-6 75 60.05 A lib) 4 ff) 60.05-66 ; 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits (in ­ cluding coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool , of cot ­ ton or of man-made tex ­ tile fibres, excluding ski suits 1 000 pieces 29 . 3 . 82 Official Journal of the European Communities No L 82/75 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 76 61.01 B I Men's and boys' outer garments Bulgaria D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 802 155 81 52 117 9 21 47 1 284 290 42 25 27 50 6 13 14 467 1 180 216 174 121 1 454 11 115 27 3 298 371 41 27 220 47 2 19 13 740 61.02 B IIa) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Women's, girls ' and infants ' outer garments : B. Other : Men's and boys' woven in ­ dustrial and occupational clothing ; women's , girls ' and infants ' woven aprons, smock-overalls and other in ­ dustrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man ­ made textile fibres Czecho ­ slovakia Hong Kong Hungary Tonnes Tonnes Tonnes 77 60.03 B IIa) 60.03-24 ; 26 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of syn ­ thetic textile fibres Czecho ­ slovakia Romania (') D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pairs 1 000 pairs 105 20 16 14 20 3 180 11 369 629 ( 114) (91 ) (91 ) ( 145) (6) ( 16) 2 964 (*) Plafond-butoir: see Appendix . No L 82/76 Official Journal of the European Communities 29 . 3 . 82 Mem ­ Category CCT heading No NIMEXE code ( 1982) Description Third countries ber States Units Quantitative limits from 1 January to 31 December 1982 78 Men s and boys ' outer garments : South Korea Tonnes61.01 A II B III V 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 D F I BNL UK IRL DK GR EEC 0 1 g)l 2 3 Men's and boys ' woven bath robes, dressing gowns, smok ­ ing jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except gar ­ ments of categories 6, 14 A, 14 B, 16, 17 , 21 , 76 and 79, of wool , of cotton or of man ­ made textile fibres TonnesCzecho ­ slovakia (^ Hong Kong ( ! ) TonnesD F I BNL UK IRL DK GR EEC 187 273 48 579 227 ( ») 4 9 7 1 334 78 3 450 334 271 677 2 250 41 431 32 7 486 60 24 13 271 52 1 5 9 435 138 85 Hungary TonnesD F I BNL UK IRL DK GR EEC Macao TonnesF BNL 79 Men's and boys' outer garments : Hong Kong BNL 1 000 pieces C 1 )61.01 B II 61.02 B lib) Women's, girls ' and infants' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres 61.01-22 ; 23 61.02-16 ; 18 80 Brazil BNL Tonnes61.02 A Women's , girls ' and infants ' outer garments : A. Babies ' garments ; girls ' gar ­ ments up to and including commercial size 86 : Hong Kong Tonnes 90 305 41 41 87 326 6 28 4 838 D F I BNL UK IRL DK GR EEC (M See Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/77 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 80 (cont'd) 61.04 A Women's , girls ' and infants ' un ­ der garments : Pakistan UK Tonnes 129 A. Babies ' garments ; girls ' gar ­ ments up to and including commercial size 86 : Philippines UK IRL Tonnes 123-6 14-6 61.02-01 ; 03 61.04-01 ; 09 Babies' woven garments of wool , of cotton or of man ­ made textile fibres 81 61.02 B I b) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women's, girls ' and outer gar ­ ments : B. Other : Women's , girls ' and infants ' woven bath robes, dressing towns, bed jackets and similar indoor wear and outer gar ­ ments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80, of wool, of cotton or of man ­ made textile fibres South Korea Czecho ­ slovakia Hong Kong Macao Romania (2) D F I BNL UK (i ) IRL DK GR EEC F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes 1 306 252 60 200 401 6 251 8 2 484 C 1 ) ' n 318 223 47 113 83 4 40 7 835 47 41 (23) 32 (23) ( 1 ) (3) 8 168 (') See Appendix. (2 ) Plafond-butoir: see Appendix . No L 82/78 Official Journal of the European Communities 29 . 3 . 82 Third countries Mem ­ Units Quantitative limits from 1 January to 31 December 1982 Category CCT heading No NIMEXE code ( 1982 ) Description ber States 82 Hong Kong Tonnes60.04 B IV a) c) Under garments, knitted or cro ­ cheted, not elastic or rubberized : B. Of other textile materials : D F I BNL UK IRL DK GR EEC 469 72 41 212 202 10 76 3 1 085 60.04-38 ; 60 Under garments, other than babies ', knitted or crocheted, not elastic or rubberized, of wool , of fine animal hair or of regenerated textile fibres Macao TonnesD F I BNL UK IRL DK GR EEC 121 29 11 53 17 1 3 2 237 Romania ( J ) TonnesD F I BNL UK IRL DK GR EEC 529 (84) (67) (47 ) (99) ( 5) ( 13 ) 4 707 83 South Korea Tonnes60.05 A II a) b) 4 hh) Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : D F I BNL UK IRL DK GR EEC 90 15 11 9 273 (2) 6 4 5 413 iJU) kk) 11 ) 11 22 33 44 11 11 11 22 33 44 II . Other : 60.05-04 ; 76 ; 77 ; 78 79 ; 81 ; 85 88 ; 89 ; 90 91 Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5 , 7 , 26, 27, 28,71,72, 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres Hong Kong TonnesD F I BNL UK IRL DK GR EEC 400 115 95 213 1 270 (2) 7 33 8 2 141 TonnesHungary D F I BNL UK IRL DK GR EEC 150 24 20 146 123 3 18 21 505 ( x ) Plafond-butoir: see Appendix . (2 ) See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/79 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 83 (cont'd) - I Macao Poland Romania F BNL BNL Tonnes Tonnes Tonnes 150 140 101 84 61.06 B C D E 61.06-30 ; 40 ; 50 ; 60 Shawls, scarves, mufflers, mantil ­ las , veils and the like : Other than knitted or cro ­ cheted, of wool , of cotton or of man-made textile fibres Tonnes 85 61.07 B C D 61.07-30 ; 40 ; 90 Ties, bow ties and cravats : Other than knitted or cro ­ cheted, of wool , of cotton or of man-made textile fibres 1 000 pieces 86 61.09 A B C E 61.09-20 ; 30 ; 40 ; 80 Corsets , corset belts , suspender ­ belts , brassiÃ ¨res, braces, suspen ­ ders, garters and the like (includ ­ ing such articles of knitted or cro ­ cheted fabric), whether or not elastic : Corsets , corset-belts , suspen ­ der-belts, braces, suspenders, garters and the like (including such articles of knitted or cro ­ cheted fabric), other than brassiÃ ¨res , whether or not elastic South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 1 531 569 82 542 320 5 33 9 3 091 87 61.10 61.10-00 Gloves, mittens, mitts , stockings, socks and sockettes, not knitted or crocheted Hong Kong D F I BNL UK IRL DK GR EEC Tonnes 424 212 58 147 494 12 42 3 1 392 88 61.11 61.11-00 Made up accessories for articles of apparel (for example, dress shields , shoulder and other pads, belts , muffs , sleeve protectors, pockets) : Other than knitted or cro ­ cheted « Tonnes No L 82/80 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ¢ ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 89 61.05 Handkerchiefs : Czecho ­ EEC 1 000 pieces 0) A A. Of woven cotton fabric, of a slovakia 61.05-20 value of more than 15 ECU kg net weight Hong Kong EEC 1 000 pieces i 1 ) Hungary EEC Tonnes 0) Malaysia (') F 1 000 pieces 2 975 Macao I Tonnes 1 10 (') (') See Appendix . 29 . 3 . 82 Official Journal of the European Communities No L 82/81 GROUP V Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 90 ex 59.04 Twine, cordage, ropes and cables, Czecho ­ D Tonnes 1 085 plaited or not : slovakia F 84 I 65 59.04-11 ; Twine, cordage, ropes and BNL 54 13 ; 15 ; 17 ; cables, of synthetic textile UK 98 18 fibres, plaited or not IRL 2 DK 13 GR 17 EEC 1 418 91 62.04 Tarpaulins, sails , awnings, sun ­ South Korea (*) D Tonnes 792 A II blinds, tents and camping goods : F 96 B II I 78 62.04-23 ; Tents BNL 404 73 UK 497 IRL 8 DK 19 GR 21 EEC 1 915 Czecho ­ D Tonnes 639 slovakia F 66 I 308 BNL 310 UK 58 IRL 22 DK 15 GR 21 EEC 1 439 Hungary D Tonnes 29 F 18 I 132 BNL 10 UK 104 IRL 2 DK 9 GR 20 EEC 324 Poland BNL Tonnes 210 Romania ( J ) F Tonnes 340 92 51.04 Woven fabrics of man-made Tonnes A I fibres (continuous), including B I woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : (') See Appendix . No L 82/82 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 92 (cont'd) 59.11 A Ilia) 51.04-03 ; 52 59.11-15 Rubberized textile fabrics, other than rubberized knitted or cro ­ cheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man ­ made textile fibres and rubberized textile woven fabrics, for tyres 93 62.03 B I b) II a) b) 2 c) 62.03-93 ; 95 ; 97 ; 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip Tonnes 94 59.01 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 Wadding and articles of wad ­ ding ; textile flock and dust and mill neps Tonnes 95 ex 59.02 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings Tonnes 96 59.03 59.03-11 ; 19 ; 30 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories Tonnes 97 59.05 59.05-11 ; 21 ; 29 ; 91 ; 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cor ­ dage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope South Korea D F I BNL UK IRL DK GR EEC Tonnes 69 21 39 38 56 2 27 318 570 29 . 3 . 82 Official Journal of the European Communities No L 82/83 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from I January to 31 December 1982 98 59.06 59.06-00 Other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics and arti ­ cles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 Tonnes 99 59.07 59.07-10 ; 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buck ­ ram and similar fabrics for hat foundations and similar uses Tonnes 100 59.08 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics impregnated, coat ­ ed, covered or laminated with preparations of cellulose deriva ­ tives or of other artificial plastic materials South Korea Czecho ­ slovakia Hungary UK UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 1 124 16 1 030 487 676 386 1 141 37 30 89 3 876 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres Tonnes 102 59.10 59.10-10 ; 31 ; 39 Linoleums and materials pre ­ pared on a textile base in a simi ­ lar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not Tonnes 103 59.11 A I II III b) B 59.11-11 ; 14 ; 17 ; 20 Rubberized textile fabrics other than rubberized knitted or cro ­ cheted goods : Excluding fabrics for tyres Tonnes No L 82/84 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 104 59.12 59.12-00 Textile fabrics otherwise impreg ­ nated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics, impregnated or coated, other than those of categories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like Romania ( J ) D F I BNL UK IRL DK GR EEC Tonnes (20) ( 14) 92 (8) ( 17) ( 1 ) (2) 12 129 105 59.13 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile mate ­ rials combined with rubber threads Czecho ­ slovakia Poland UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 27 80 17 15 44 137 2 8 4 307 106 59.14 59.14-00 Wicks, of woven, plaited or knit ­ ted textile materials , for lamps, stoves, lighters , candles and the like ; tubular knitted gas-mantle fabric and incandescent gas man ­ tles Tonnes 107 59.15 59.15-10 ; 90 Textile hosepiping and similar tubing, with or without lining, ar ­ mour or accessories of other ma ­ terials Tonnes 108 59.16 59.16-00 Transmission, conveyor or eleva ­ tor belts or belting, of textile ma ­ terial , whether or not strengthened with metal or other material Tonnes 109 62.04 A I B I 62.04-21 ; *61 ; 69 Tarpaulins, sails, awnings, sun ­ blinds, tents and camping goods : Woven tarpaulins, sails, awn ­ ings and sunblinds Czecho ­ slovakia Hong Kong (2) GR F Tonnes Tonnes (2) 191 (') Plafond-butoir: see Appendix. (2) See Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/85 Category CCT heading No NIMEXE code ( 1982 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 110 62.04 Tarpaulins, sails , awnings, sun ­ Czecho- D Tonnes 690 A III blinds, tents and camping goods : slovakia F 108 B III Woven pneumatic mattresses I 489 62.04-25 ; BNL 294 75 UK 215 IRL 6 DK 30 GRC) 22 EEC 1 854 Hungary D Tonnes 851 F 395 I 368 BNL 252 UK 488 IRL 21 DK 23 GR 58 EEC 2 456 Poland D Tonnes 640 F 391 I 322 BNL 157 UK 83 IRL 5 DK 52 GR 14 EEC 1 664 111 62.04 Tarpaulins, sails , awnings, sun ­ South Korea D Tonnes 4 A IV blinds, tents and camping goods : F 3 B IV I 2 62.04-29 ; Camping goods, woven , other BNL 9 79 than pneumatic mattresses UK 4 and tents IRL DK 16 GR 3 EEC 41 Hungary D Tonnes 6 F I 6 8 BNL 2 UK 9 IRL  DK GR 4 EEC 35 112 62.05 Other made up textile articles (in ­ Czecho- IRL Tonnes 13 A cluding dress patterns) : slovakia B D 62.05-01 ; Other made up textile articles, E 10 ; 30 ; 93 ; woven , excluding those of 95 ; 99 categories 1 13 and 1 14 0) See Appendix. No L 82/86 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 113 62.05 C 62.05-20 Other made up textile articles (in ­ cluding dress patterns): C. Floor cloths, dish cloths, dusters and the like : Floor cloths , dish cloths, dusters and the like, other than knitted or crocheted Tonnes 114 59.17 A B II C D 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant Tonnes 29 . 3 . 82 Official Journal of the European Communities No L 82/87 GROUP VI Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 115 54.03 54.03-10 ; Flax or ramie yarn , not put up for Poland D Tonnes 104 31 ; 35 ; 37 ; retail sale F 6 39 ; 50 ; 61 ; I 7 69 BNL 13 UK 6 IRL 1 DK 1 GR 4 EEC 142 116 54.04 54.04-10 ; Flax or ramie yarn , put up for re ­ Tonnes 90 tail sale 117 54.05 54.05-21 ; Woven fabrics of flax or of ramie Bulgaria (') I Tonnes 23 25 ; 31 ; 35 ; UK 45 38 ; 51 ; 55 ; 61 ; 68 Czecho ­ D Tonnes 203 slovakia F 88 I 265 BNL 460 UK 246 IRL 188 DK 128 GR 70 EEC 1 648 Hungary D Tonnes 52 F 25 I 151 BNL 15 UK 101 IRL 1 DK 122 GR 9 EEC 476 Poland D Tonnes 522 F 108 I 175 BNL 24 UK 117 IRL 4 DK 271 GR 34 EEC 1 255 Romania (2) D Tonnes (93 ) F 390 I (62) BNL (35) UK (79) IRL (4) DK ( 10) GR 4 EEC 543 (') See Appendix . ( 2 ) Plafond-butoir : see Appendix . No L 82/88 Official Journal of the European Communities 29 . 3 . 82 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 118 62.02 B lb) Bed linen , table linen and kitchen linen ; curtains and other furnish ­ ing articles : Bulgaria I UK Tonnes 0) O 62.02-15 B. Other : Bed linen of flax or ramie, other than knitted or cro ­ cheted Czecho ­ slovakia F Tonnes 0 119 62.02 B II b) III b) Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : Bulgaria I UK Tonnes 0 0 62.02-61 ; 75 B. Other : Table linen , toilet linen and kitchen linen of flax or ramie, other than knitted or cro ­ cheted Czecho ­ slovakia Poland Romania (2 ) D F O I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 193 32 107 15 61 3 6 5 422 320 225 154 18 61 4 6 4 792 202 (35 ) (29) ( 18) (46) ( 1 ) (7) 4 296 120 62.02 A I B IV b) 62.02-01 ; 87 Bed linen, toilet linen and kitch ­ en linen ; curtains and other fur ­ nishing articles : Curtains (including net cur ­ tains) and other furnishing ar ­ ticles , of flax or ramie, other than knitted or crocheted Tonnes 121 ex 59.04 Twine, cordage, ropes and cables, plaited or not : Poland (2) D F I BNL UK IRL DK GR EEC Tonnes (H ) 49 (5) (5) (6) (D (2) 4 64 59.04-60 Twine, cordage, ropes and cables, plaited or not, of flax or ramie (') See Appendix. (2 ) Plafond-butoir: see Appendix. 29 . 3 . 82 Official Journal of the European Communities No L 82/89 Category CCT heading No NIMEXE code ( 1982) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1982 122 62.03 B la) 62.03-91 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : I. Used : a) Of flax or of sisal : Sacks and -bags, of a kind used for the packing of goods, used, of flax or sisal , other ihan knitted or crocheted Tonnes 123 ex 58.04 ex 61.06 F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers , mantil ­ las , veils and the like : Woven pile fabrics and chen ­ ille fabrics of flax or ramie, other than narrow woven fabrics ; shawls, scarves , muf ­ flers , mantillas , veils and the like, of flax or ramie, other than knitted or crocheted Tonnes No L 82/90 Official Journal of the European Communities 29 . 3 . 82 Appendix to Annex Notes : Where a plafond-butoir is indicated in the Annex, it signifies that the quantitative limit is subject to the plafond-butoir system. Figures shown in brackets represent butoirs . Where the expression 'babies' garments ' is used, this is meant also to cover girls ' garments up to and including commercial size 86. Category Supplier country Provision 1 Peru The quantitative limits prescribed in the Annex do not include yarn of Tanguis and Pima qualities . For these yarns of Tanguis and Pima qualities, the fol ­ lowing quantitative limits shall apply : (tonnes) 1982 D 1 428 F 263 I 1 125 BNL 308 UK 52 IRL 197 DK 198 GR 9 EEC 3 580 These limits are the subject of adjustment pursuant to arrangements with the supplier country. 2 Bulgaria This quantity covers category 3 . 2 Columbia The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 . 2 Peru The quantitative limits prescribed in the Annex do not include fabric of Tanguis and Pima qualities . For these fabrics of Tanguis and Pima qualities, the fol ­ lowing quantitative limits shall apply : (tonnes) 1982 D 562 F 224  I 947 BNL 244 UK 52 IRL 52 DK 113 GR 10 EEC 2 204 29. 3 . 82 Official Journal of the European Communities No L 82/91 Category Supplier country Provision These limits are the subject of adjustment pursuant to arrangements with the supplier country . 2 Thailand The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 ; within these limits the following sub-limits apply to cotton fabrics of category 2 : (tonnes) 1982 D 3 226 F 282 I 2 133 BNL 701 UK 774 IRL 50 DK 1 155 GR 12 EEC 8 333 2 a) Bulgaria This quantity covers category 3 a). 2 a) Colombia The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 a). 2 a) Thailand The quantitative limits prescribed in the Annex for fabrics other than unbleached or bleached of category 2 a) include fabrics of synthetic fibres (discontinuous or waste), other than unbleached or bleached, of category 3 a); within these limits the following sub-limits apply to cotton fabrics other than unbleached or bleached of ca ­ tegory 2 a) : (tonnes) 1982 D 867 F 42 I 291 BNL in UK 217 IRL 2 DK 555 GR 5 EEC 2 251 3 Bulgaria See category 2 . 3 Colombia See category 2 . 3 Thailand See category 2 . 3 a) Bulgaria See category 2 a). 3 a) Colombia See category 2 a). No L 82/92 Official Journal of the European Communities 29 . 3 . 82 Category Supplier country Provision See category 2 a).3 a) 4 4 4 6 Thailand South Korea Egypt Romania Hong Kong One singlet shall be reckoned as one half piece. Concerns only cotton products . One singlet shall be reckoned as one half piece. The following sub-limits , apply within the quantitative limits prescribed in the Annex : Trousers (NIMEXE codes 61.01-72, 74, 76 ; 61.02-66, 68 , 72): (1 000pieces) 1982 D 16 187 F 795 I 645 BNL 2 653 UK 21 870 IRL 72 DK 2 420 GR 155 EEC 44 797 0 Including products of category 1 1 .Czechoslovakia Hong Kong0 The quantitative limits prescribed in the Annex include gloves, mittens and mitts , knitted or crocheted, not elas ­ tic or rubberized, of category 1 1 , of wool , of cotton or of man-made textile fibres . The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 59 grams per pair. The following sub-limit applies within the quantitative limit prescribed in the Annex for Benelux : Gloves, mittens and mitts of category 10 (coated or impregnated): 1982:2 805 000 pairs . The following sub-limits apply within the quantitative limit prescribed in the Annex for France : Gloves, mittens and mitts of category 10 (coated or impregnated): 1982 : 643 000 pairs . Gloves, mittens and mitts of category 11 (other than coated or impregnated): 1982:428 000 pairs . Czechoslovakia See category 10 . Hong Kong See category 10 . 29 . 3 . 82 Official Journal of the European Communities No L 82/93 Category Supplier country Provision 14 A South Korea The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.01-01 and 61.01-09 . 14 B South Korea Within the quantitative limits prescribed in the Annex for categories 14 B and 15 B taken together, the follow ­ ing sub-limit applies for the United Kingdom : Raincoats of the overcoat type : 1982:993 000 pieces . 15 A The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.02-05 and 61.02-07 . South Korea South Korea South Korea See category 14 B.15 B 19 The weight equivalents of the quantitative limits pre ­ scribed in the Annex shall be : (tonnes) 1982 D 221 F 42 I 25 BNL 51 UK 33 IRL 3 DK 4 GR 1 EEC 380 Including products of category 89 .19 19 The quantitative limit prescribed in the Annex includes cotton handkerchiefs of category 89 (NIMEXE code 61.05-20). The weight equivalent of the quantitative lim ­ its prescribed shall not exceed amounts calculated on the basis of 1 8 grams per handkerchief. Czechoslovakia Hong Kong Hungary India Malaysia Bulgaria The quantitative limit prescribed in the Annex includes category 89 (NIMEXE code 61.05-20). For the purposes of the quantitative limits prescribed in the Annex, the indicative conversion factors shall be 12-6 grams per handkerchief. 19 19 19 20 20 20 For imports into Benelux, the indicative equivalent in weight of the quantitative limit , for purposes of internal control only, is 1 000 kg. Including products of category 39 . Including products of category 1 18 .Czechoslovakia Egypt Concerns only cotton products . No L 82/94 Official Journal of the European Communities 29 . 3 . 82 Category Supplier country Provision South Korea Sri Lanka Hong Kong Including woven or of PVC coated knitted fabrics . For 1982, an exceptional supplementary quantity of 20 000 pieces has been agreed . The quantitative limits prescribed in the Annex include women's , girls ' and infants ' (other than babies') pyjamas and night dresses, knitted or crocheted, of cotton or of synthetic textile fibres, of category 25 . The weight equi ­ valent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 272 grams per piece . Philippines Hong Kong Philippines Including products of category 25 . See category 24. See category 24. Including products of category 27 . See category 26 . Czechoslovakia Czechoslovakia 21 21 24 24 25 25 26 27 28 38 A 38 B 39 72 78 78 78 Romania For 1982, an exceptional additional quantity of 58 000 pieces has been agreed . Including products of category 38 B. See category 38 A. See category 20. Czechoslovakia Czechoslovakia Bulgaria Hong Kong Including products of category 79 . Within this quantita ­ tive limit a sub-limit for the products of category 79 of 248 000 pieces shall apply. The quantitative limit prescribed in the Annex for the United Kingdom does not include garments of NIMEXE code 61.01-09 : see category 21 . South Korea Czechoslovakia Hong Kong Including products of category 81 . Including products of category 81 . Within this quantita ­ tive limit a sub-limit for the products of category 78 shall apply as follows : (tonnes) 1982 D 1 594 F 147 I 170 BNL 321 UK 1 459 IRL 29 DK 273 GR 20 EEC 4013 29 . 3 . 82 Official Journal of the European Communities No L 82/95 ProvisionCategory Supplier country See category 72 .Hong Kong South Korea For the United Kingdom, these limits do not cover products of NIMEXE code 61.02-07, which are included in category 1 5 A. 79 81 81 81 83 83 See category 78 . See category 78 . See category 21 . Czechoslovakia Hong Kong South Korea Hong Kong Within the quantitative limit prescribed in the Annex for the United Kingdom, the following limit shall apply : Jackets and coats, knitted or crocheted : 1982 : 502 tonnes . See category 19. See category 19. See category 19. Including products of category 19 . Czechoslovakia Hong Kong Hungary Macao Malaysia 89 89 89 89 89 91 Including products of category 19 . Within this quantita ­ tive limit a sub-limit for the products of category 19 of 1 400 000 pieces shall apply . The equivalents in pieces of the quantitative limits pre ­ scribed in the Annex shall be : South Korea ( I 000 pieces) 1982 D 158 F 19 I 16 BNL 81 UK 99 IRL 2 DK 4 GR 4-2 EEC 383-2 Romania Imports of tents made of cotton can only be made up to a maximum of 10 % of the quantities indicated . Czechoslovakia See category 1 10 . 91 109 109 110 117 118 Of which 78-7 tonnes for sails other than surf-sails . Including products of category 109 . Hong Kong Czechoslovakia Bulgaria Bulgaria Including categories 1 18 and 1 19 . See category 117 . No L 82/96 Official Journal of the European Communities 29 . 3 . 82 Category Supplier country Provision 118 Czechoslovakia See category 119 . 119 Bulgaria See category 117 . 119 Czechoslovakia Including products of category 118 .